Name: Commission Regulation (EC) No 2373/95 of 10 October 1995 fixing the actual production of unginned cotton for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  production
 Date Published: nan

 No L 242/ 10 MEN I Official Journal of the European Communities 11 . 10 . 95 COMMISSION REGULATION (EC) No 2373/95 of 10 October 1995 fixing the actual production of unginned cotton for the 1994/95 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Greece , and in particular Protocol 4 on cotton, as last amended by Council Regulation (EC) No 1553/95 ('), Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down the general rules for the system of aid for cotton (2), as last amended by Regulation (EEC) No 1554/93 f), and in particular Article 11 thereof, Whereas Article 7 ( 1 ) of Regulation (EEC) No 2169/81 provides that the actual production in each marketing year is to be determined each year, taking account of the quantities for which the aid has been applied for ; whereas the application of that criterion gives the actual produc ­ tion for the 1994/95 marketing year indicated below ; Whereas this Regulation is in accordance with the opinion of the Management Committee for Flax and Hemp, HAS ADOPTED THIS REGULATION : Article 1 For the 1994/95 marketing year, actual production of unginned cotton is hereby determined at 1 334 649 tonnes. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 October 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 30. 6 . 1 995, p. 45. R OJ No L 211 , 31 . 7. 1981 , p. 2. (') OJ No L 154, 25. 6. 1993, p. 23.